  Case 17-35235      Doc 33    Filed 04/12/19 Entered 04/12/19 13:42:32             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:    17-35235
Sonia Espinoza                               )
                                             )               Chapter: 13
                                             )
                                                            Honorable Pamela S. Hollis
                                             )
                                             )
               Debtor(s)                     )

         ORDER DISMISSING CASE FOR FAILURE TO MAKE PLAN PAYMENTS

       Having heard the facts presented, the Court finds the debtor(s) has failed to make the payments
required under the terms of the plan.




IT IS THEREFORE ORDERED that this case be dismissed on the Trustee's motion for material default
by the debtor(s) with respect to a term of a confirmed plan, pursuant to Section 1307(c)(6).




                                                         Enter:


                                                                  Honorable Pamela S. Hollis
Dated: April 12, 2019                                             United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns Chapter 13 Trustee

 801 Warrenville Road, Suite 650

 Lisle, IL 60532-4350

 (630-981-3888)
